Citation Nr: 0018079	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to service connection for degenerative 
arthritis of the right hand.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had verified periods of active service from 
December 1946 to August 1948, and from January 1951 to 
September 1953.  Other periods of active service referenced 
by the veteran have not been verified.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for a left eye disorder, 
and entitlement to service connection for degenerative 
arthritis of the right hand.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating a left 
eye disorder to service or to a disease or injury of service 
origin.

2.  There is competent medical evidence supporting the 
possibility that the veteran's degenerative arthritis of the 
right hand is related to an injury of service origin, thus 
the claim of entitlement to service connection for that 
disorder is deemed plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a left eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of service connection for 
degenerative arthritis of the right hand is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  

Service connection may also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Service connection is in effect, in pertinent part, for 
amputation of the distal phalanx or right middle finger at 
the joint and distal phalanx of the right index finger 
(major), evaluated as 30 percent disabling (resulting from a 
carpentry accident in service); residuals of grenade 
explosion, including scars and metallic fragments of the 
right thumb, evaluated as non-compensable; and residuals of 
grenade explosion, scars and metallic fragments of skull and 
face, evaluated as non-compensable.  Service connection is 
also in effect for residuals of a grenade explosion to the 
back, right shoulder, and right lower leg.  The veteran has 
claimed entitlement to service connection for a left eye 
disorder and arthritis of the right hand.  The veteran has 
not argued, and in fact, there is no evidence that a left eye 
disorder and/or arthritis of the right hand were incurred in 
service.  It is the veteran's primary contention that these 
disorders are proximately due to or the result of his 
service-connected residuals of the in-service carpentry 
accident and grenade explosion, particularly those to his 
right hand, skull, and face.  The veteran has stated that the 
medical evidence that has been submitted should adequately 
support his claim.  As stated, the veteran must satisfy as to 
his claim all three elements noted above if that claim is to 
be well grounded.  

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  In this case, as to the claimed left eye 
disorder, VA eye examination in September 1998 resulted in a 
diagnoses of peripheral corneal opacity, left; pseudophakia, 
bilateral; refractive error; and Drusen, bilateral.  Further, 
a December 1998 letter from Dr. O.C.T., M.D., a private 
physician, notes that the veteran has "visual impairment of 
the left eye."  With respect to the claimed right hand 
arthritis, a September 1998 VA radiology consultation report 
interpreting x-rays of the right hand, notes that the 
examiner's impression was degenerative changes in the right 
hand.  Consequently, for purposes of the analysis of whether 
there is a well grounded claim, the Board may concede that 
the veteran has a left eye disorder and right hand 
degenerative arthritis.  

Given the diagnosis of a left eye disorder and right hand 
degenerative arthritis, the next question for consideration 
is whether there is medical evidence of a nexus between an 
in-service disease or injury and either currently diagnosed 
disability.  As to the veteran's own opinions that his left 
eye disorder and right hand degenerative arthritis are 
related to his service-connected amputation of the right 
middle and index fingers or residuals of a grenade explosion 
in service, he is not qualified to render a medical opinion 
and his statements cannot serve as competent medical evidence 
of the etiology of any current disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical evidence" of an etiological relationship between 
either of the claimed disabilities and an in-service disease 
or injury, are the VA examination reports dated in 1993 and 
1998, and the December 1998 letter from Dr. O.C.T., M.D., 
noted above.  

With respect to the claim of service connection for a left 
eye disorder, a complete review of the medical evidence fails 
to reveal any medical opinion supporting the veteran's 
contention that his left eye disorder is related to his 
service-connected residuals of a grenade explosion, or any 
other disease or injury of service origin.  

The Board notes that the September 1998 VA eye examination 
report and the December 1998 private physician's letter from 
Dr. O.C.T., M.D., both describe in detail a history of the 
veteran having sustained phosphorus burns involving the left 
eye from a grenade explosion in service.  These two separate 
medical records also provide diagnoses of at least one left 
eye disorder, as noted above.  What the records do not 
provide, however, is a medical opinion by either of the 
examiners that relates the history of the phosphorus burns in 
service to a current left eye disorder.

With respect to this history provided by the veteran, the 
Board finds as a matter of fact, that nothing in the 
contemporaneous record suggests that either examiner had 
filtered, enhanced, or added medico-evidentiary value to the 
lay history provided by the veteran.  LeShore v. Brown 8 Vet. 
App. 406, at 409 (1995).  In the case of the December 1998 
private physician's letter, Dr. O.C.T. specifically indicated 
that it was the veteran who was attributing his current left 
eye complaints to the grenade injuries in service.  
Dr. O.C.T. did nothing more than transcribe the history 
provided by the veteran, and used that history to distinguish 
each of the veteran's complaints.  The Board concludes that 
these statements do not represent "competent" medical 
evidence of a nexus between the veteran's service-connected 
disabilities and his claimed current left eye disorder.  See 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993). See also LeShore v. Brown, 8 
Vet. App. 406 (1995).  

The Board must conclude that the veteran has not satisfied 
the requisite criteria for a well-grounded claim of service 
connection for a left eye disorder; namely, medical evidence 
of a nexus between an in-service disease or injury and the 
claimed disability has not been presented.  Specifically, 
there is no competent evidence that the veteran's left eye 
disorder is proximately due to or the result of, or 
aggravated by, his service-connected residuals of a grenade 
explosion or any other disease or injury of service origin, 
or attributable to service itself.  

In that regard, the veteran is advised that in order to 
present a well-grounded claim of service connection for a 
left eye disorder, he must submit competent medical evidence 
showing that he currently has such a disorder that is linked 
or related to service or to a service-connected disability.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Since a well-grounded claim has not been submitted, 
and there is no indication of the existence of pertinent 
evidence that could make the claim well grounded, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to his claim of service 
connection for that disorder.  38 U.S.C.A. § 5107(a).  Epps 
v. Gober, 126 F.3d 1464 (1997).  

In contrast, the Board finds that the veteran's claim of 
service connection for right hand degenerative arthritis is 
well grounded.  The Board first recognizes the September 1998 
VA radiology consultation report that interpreted x-rays of 
the veteran's right hand.  In that report, the examiner 
described in detail the veteran's right hand, including the 
service-connected amputations of the right middle and index 
fingers, and also described metallic fragments in the right 
thumb.  The examiner then noted the presence of hypertrophic 
and degenerative changes in various finger joints on the 
right hand.  The examiner's diagnostic impression was 
"Degenerative changes, all possible related to previous 
trauma."  It was clear from the record that the trauma 
referred to by the examiner was the veteran's service-
connected right middle and index finger amputations.  

As noted, a well-grounded claim need not be conclusive but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Given 
that a VA medical examiner has noted at least the 
"possible" relationship of the veteran's right hand 
degenerative arthritis to his service-connected right middle 
and index finger amputations, the Board must find that the 
veteran's claim of service connection for that disorder is 
well grounded.  Since the record does not, however, contain a 
medical opinion that would lead the Board to conclude that 
evidence of such a relationship is at least in equipoise, the 
Board must remand the matter to the RO for further 
development as described below.   


ORDER

Entitlement to service connection for a left eye disorder is 
denied.  

The claim of entitlement to service connection for 
degenerative arthritis of the right hand is well grounded.  


REMAND

Having found the veteran's claim of entitlement to service 
connection for degenerative arthritis of the right hand to be 
well grounded, and having found that the record does not 
contain a medical opinion that would lead the Board to 
conclude that evidence of such a relationship is at least in 
equipoise, the Board believes that the duty to assist under 
38 U.S.C.A. § 5107(b) requires that additional development is 
warranted prior to the final adjudication of this claim.  

Specifically, the Board would note that the veteran has not 
been afforded an examination by a VA physician who has had 
the benefit of a review of the medical evidence contained in 
the veteran's claims folder, for the purpose of obtaining an 
opinion on the subject of etiology of the veteran's 
degenerative arthritis of the right hand.  The Board believes 
that such an examination is necessary so that the Board may 
make a decision that is a fully informed one.  

Under the circumstances of this case, the Board is of the 
opinion that additional development and adjudication is 
required.  The case is REMANDED to the RO for the following:

1. The veteran should be asked to submit 
any additional evidence that he may be 
pertinent to the issue currently on 
appeal.

2.  The RO should schedule the veteran for 
an examination by an orthopedist or other 
appropriate specialist, to determine the 
nature and extent of any right hand 
arthritis.  All indicated tests and 
studies should be performed.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner should note 
its review on the report of examination.  
The examiner is requested to review the 
claims folder and provide an opinion, with 
complete rationale and without resort to 
speculation, as to whether the veteran has 
a current active right hand arthritis, 
and, if so, whether it is unlikely, at 
least as likely as not, or likely, that 
the veteran's right hand arthritis, if 
found, is related to his service-connected 
amputation of the distal phalanx or right 
middle finger at the joint and distal 
phalanx of the right index finger (major), 
or residuals of grenade explosion, 
including scars and metallic fragments of 
the right thumb, or any other disease or 
injury of service origin, or to his period 
of service.  

3.  Thereafter, the RO should review the 
claim to ensure that the requested 
development has been completed to the 
fullest extent possible, and that the 
medical opinion is consistent with the 
instruction above.  The RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for 
degenerative arthritis of the right hand.  
If any benefit sought is not granted, the 
veteran should be furnished a copy of a 
supplemental statement of the case, and be 
given an opportunity of responding 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.  

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process, and assist the veteran in the development of his 
claim.  The Board intimates no opinion, legal or factual, as 
to the disposition warranted in the case pending completion 
of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

